
	

113 HR 2872 IH: Border Enforcement, Security, and Technology Act of 2013
U.S. House of Representatives
2013-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2872
		IN THE HOUSE OF REPRESENTATIVES
		
			July 31, 2013
			Ms. Loretta Sanchez of
			 California introduced the following bill; which was referred to the
			 Committee on Homeland
			 Security, and in addition to the Committees on
			 Foreign Affairs,
			 the Judiciary, and
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To secure the borders of the United States, and for other
		  purposes.
	
	
		1.Short title; Definition;
			 Table of contents
			(a)Short
			 titleThis Act may be cited as the Border Enforcement, Security, and Technology Act of
			 2013 and BEST
			 Act of 2013.
			(b)DefinitionIn
			 this Act, the term appropriate congressional committees means the
			 Committee on Homeland Security of the House of Representatives and the
			 Committee on Homeland Security and Governmental Affairs of the Senate.
			(c)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; Definition; Table of contents.
					Title I—Comprehensive border security strategy
					Sec. 101. Technology plan.
					Sec. 102. National Strategy for Border Security.
					Sec. 103. Roles and responsibility.
					Title II—Border security personnel and resources
					Sec. 201. Maintenance of adequate ratio of supervisory and
				managerial agents to new agents.
					Sec. 202. Strengthening border patrol recruitment and
				retention.
					Sec. 203. Authorization of additional U.S. Customs and Border
				Protection officers.
					Sec. 204. Strengthening U.S. Customs and Border Protection
				officer recruitment and retention.
					Sec. 205. Enhanced customer service standards and
				professionalism training.
					Sec. 206. U.S. Customs and Border Protection officer
				training.
					Sec. 207. U.S. Customs and Border Protection wait times
				transparency.
					Sec. 208. K–9 units.
					Sec. 209. Equipment and vehicle needs for Customs and Border
				Protection officers and Border Patrol agents.
					Title III—Strengthening infrastructure and technology
					Sec. 301. Pilot program on border connectivity.
					Title IV—Securing the ports of entry
					Sec. 401. Biometric exit data system.
					Sec. 402. NEXUS, SENTRI, and FAST assessment.
					Sec. 403. Electronic device search and seizure standards at
				ports of entry.
					Title V—Federal, State, and local coordination and assistance
				
					Sec. 501. Coordination of land and maritime border enforcement
				efforts.
					Sec. 502. Department of Homeland Security Border Oversight Task
				Force.
					Title VI—International cooperation
					Sec. 601. North and Central American border security
				cooperation initiative.
					Sec. 602. Enhancing the security of Mexico’s southern
				border.
					Sec. 603. Caribbean cooperation initiative.
					Title VII—Secure and humane detention and effective
				repatriation.
					Sec. 701. Immigration detention standards.
					Sec. 702. Detention management.
					Sec. 703. Alternatives to detention for families and vulnerable
				populations.
					Sec. 704. Short term detention standards at and between ports
				of entry.
					Sec. 705. Report on nondeportable aliens.
				
			IComprehensive
			 border security strategy
			101.Technology
			 plan
				(a)Requirement for
			 planThe Secretary of
			 Homeland Security shall develop a comprehensive plan for the technology for the
			 security of the international borders of the United States.
				(b)ContentsThe
			 plan required under subsection (a) shall include the following:
					(1)A
			 description of existing technologies employed along the international borders
			 of the United States.
					(2)Requirements
			 relating to the compatibility of new technologies with technologies in use by
			 the Secretary of Homeland Security on the date of the enactment of this
			 Act.
					(3)A
			 description of how the Commissioner of United States Customs and Border
			 Protection and the Commandant of the Coast Guard are working, or are expected
			 to work, with the Under Secretary for Science and Technology of the Department
			 of Homeland Security to identify and test new technology.
					(4)A description of
			 the specific technology to be deployed along the international borders of the
			 United States.
					(5)Identification of
			 any obstacles that may impede the deployment described in paragraph (4).
					(6)A
			 description on how the Commissioner of United States Customs and Border
			 Protection shall consult with border communities in the development of
			 technology.
					(7)A
			 description of how existing and proposed technologies and infrastructure used
			 for land and maritime security will impact the environmental, social, economic,
			 and cultural conditions of surrounding communities.
					(8)A
			 detailed estimate of all costs associated with the deployment of new technology
			 and infrastructure and with continued maintenance of such technologies and
			 infrastructure.
					(9)A
			 detailed estimate of personnel needed to operate and maintain the technologies
			 and infrastructure described in paragraph (8).
					(10)A description of
			 how the Secretary of Homeland Security is working with the Administrator of the
			 Federal Aviation Administration on safety and airspace control issues
			 associated with the use of unmanned aerial vehicles.
					(11)A description of
			 technologies developed or utilized by the Department of Defense, including any
			 such technologies determined to be excess by the Secretary of Defense.
					(c)Submission to
			 CongressNot later than three months after the date of the
			 enactment of this Act, the Secretary shall submit to the appropriate
			 congressional committees the plan required under subsection (a).
				102.National
			 Strategy for Border Security
				(a)Requirement for
			 strategyThe Secretary of
			 Homeland Security, in consultation with the heads of other appropriate Federal
			 departments and agencies, shall develop a National Strategy for Border Security
			 that describes actions to be carried out to achieve operational control
			 over—
					(1)all ports of entry
			 into the United States; and
					(2)the international
			 borders of the United States.
					(b)ContentsThe
			 National Strategy for Border Security required under subsection (a) shall
			 include the following:
					(1)The implementation
			 schedule for the comprehensive technology plan for the security of the
			 international borders required under section 101.
					(2)An assessment of
			 the threat posed by terrorists and terrorist groups that may try to infiltrate
			 the United States at locations along the international borders.
					(3)A
			 risk assessment for all United States ports of entry and all portions of the
			 international borders of the United States, including a description of
			 activities being undertaken to—
						(A)prevent the entry
			 into the United States of terrorists, instruments of terrorism, human
			 traffickers, criminal aliens, perpetrators of criminal violence, unlawful
			 aliens, narcotics, and other contraband; and
						(B)protect critical
			 infrastructure at or near such ports of entry or borders.
						(4)A
			 description of the legal requirements that prevent achieving and maintaining
			 operational control over the international borders of the United States.
					(5)A
			 description of the most appropriate, practical, and cost-effective means of
			 protecting the international borders of the United States against threats to
			 security and illegal transit, including intelligence capacities, technology,
			 equipment, personnel, and training needed to address border security
			 vulnerabilities.
					(6)A
			 description of staffing needs for all border security functions, taking into
			 account threat and vulnerability information pertaining to the international
			 borders of the United States and the impact of new security programs, policies,
			 and technologies.
					(7)A
			 description of the border security roles and missions of Federal, State,
			 regional, local, and tribal authorities, and recommendations regarding actions
			 the Secretary of Homeland Security can carry out to improve coordination with
			 such authorities to enable border security and enforcement activities to be
			 carried out in a more efficient and effective manner.
					(8)A
			 description of existing efforts and technologies used for border security and
			 the effect of the use of such efforts and technologies on civil rights, private
			 property rights, privacy rights, and civil liberties.
					(9)An assessment of
			 effects and reporting on deaths and injuries resulting from unlawful border
			 crossings.
					(10)A prioritized
			 list of research and development objectives to enhance the security of the
			 international borders of the United States.
					(11)An assessment on
			 how crossing times at port of entry border crossings impact legitimate border
			 activity.
					(12)A description of
			 the performance metrics to be used to ensure accountability by the components
			 of the Department of Homeland Security in implementing such Strategy.
					(13)A schedule for
			 the implementation of the security measures described in such Strategy,
			 including a prioritization of security measures, realistic deadlines for
			 addressing security and enforcement needs, an estimate of the resources
			 required to carry out such measures, and a description of how such resources
			 should be allocated.
					(c)ConsultationIn
			 developing the National Strategy for Border Security required under subsection
			 (a), the Secretary of Homeland Security shall consult with representatives
			 of—
					(1)State, local,
			 territorial, and tribal authorities with responsibility for locations along the
			 international borders of the United States; and
					(2)appropriate
			 private sector entities, labor organizations, nongovernmental organizations,
			 and affected communities that have expertise in subject matter areas related to
			 border policy.
					(d)CoordinationThe
			 National Strategy for Border Security required under subsection (a) shall be
			 consistent with the National Strategy for Maritime Security developed pursuant
			 to Homeland Security Presidential Directive 13, dated December 21, 2004.
				(e)Submission to
			 Congress
					(1)StrategyNot later than one year after the date of
			 the enactment of this Act, the Secretary of Homeland Security shall submit to
			 the appropriate congressional committees the National Strategy for Border
			 Security required under subsection (a).
					(2)UpdatesThe
			 Secretary of Homeland Security shall submit to the appropriate congressional
			 committees any update of such Strategy that the Secretary determines is
			 necessary, not later than 30 days after any such update is developed.
					103.Roles and
			 responsibility
				(a)In
			 generalNothing in section
			 102 or 103 may be construed to relieve the Secretary of Homeland Security of
			 the responsibility to take all actions necessary and appropriate to achieve and
			 maintain operational control over the international borders of the United
			 States.
				(b)Operational
			 control definedIn this
			 title, the term operational control means the ability to detect,
			 respond, and interdict border penetrations in areas determined to be a high
			 priority for threat potential or other national security objectives. Such
			 ability may be limited to specific smuggling corridors or other geographically
			 defined locations as designated by the Secretary of Homeland Security.
				IIBorder security
			 personnel and resources
			201.Maintenance of
			 adequate ratio of supervisory and managerial agents to new agents
				(a)In
			 generalExcept as provided in
			 subsection (b), the Secretary of Homeland Security shall maintain a ratio of
			 five new Border Patrol agents to every one supervisor.
				(b)ExceptionSubsection
			 (a) shall not apply in the case of a work unit with an average length of
			 service of four or more years.
				(c)New Border
			 Patrol agent definedIn this section, the term new Border
			 Patrol agent means a Border Patrol agent who has fewer than two years of
			 experience.
				202.Strengthening
			 border patrol recruitment and retention
				(a)In
			 generalThe Secretary of
			 Homeland Security shall, in accordance with existing Federal statutes
			 applicable to pay, recruitment, and retention of Federal law enforcement
			 officers, address the recruitment and retention challenges faced by the Border
			 Patrol, including the following:
					(1)The establishment
			 of a recruitment incentive for Border Patrol agents, including the
			 establishment of a foreign language incentive award.
					(2)The establishment
			 of a retention plan, including the payment of bonuses to Border Patrol agents
			 for every year of service after the first two years of service.
					(3)An increase in the
			 pay percentage differentials to Border Patrol agents in certain high-cost
			 areas, as determined by the Secretary of Homeland Security, in accordance with
			 other Federal, State, and local law enforcement agencies.
					(4)The basic rate of
			 pay for Border Patrol agents shall increase from the annual rate of basic pay
			 for positions at GS–12 of the General Schedule to the annual rate of basic pay
			 for positions at GS–13 of such Schedule.
					(5)The establishment
			 of quarterly goals for the recruitment of new Border Patrol agents, including
			 goals for the number of such recruits entering Border Patrol training, and the
			 number of such recruits who successfully complete such training and become
			 Border Patrol agents.
					(b)Applicability of
			 recruitment incentive to current Border Patrol agentsAny
			 recruitment incentive described in subsection (a)(1) shall be applicable for
			 Border Patrol agents currently employed by the Department of Homeland Security
			 who may qualify for such incentive.
				(c)Supervisor
			 training capacityThe Secretary of Homeland Security shall expand
			 the training capacity at the Federal Law Enforcement Training Center (FLETC) in
			 Artesia, New Mexico, to the extent necessary to train and maintain the ratio
			 specified in section 201.
				(d)Reporting
			 requirements relating to recruitment and retention progressNot
			 later than 90 days after the date of the enactment of this Act and every 90
			 days thereafter, the Secretary of Homeland Security shall submit to the
			 appropriate congressional committees a report on the resources expended for
			 Border Patrol recruitment and retention efforts by the Department of Homeland
			 Security and whether the Department is meeting its recruitment and retention
			 goals for Border Patrol agents under this section.
				203.Authorization
			 of additional U.S. Customs and Border Protection officersNot later than September 30, 2014, the
			 Secretary of Homeland Security is authorized to increase the number of U.S.
			 Customs and Border Protection officers by 1,600 over the number of such
			 officers in existence as of the date of the enactment of this Act.
			204.Strengthening
			 U.S. Customs and Border Protection officer recruitment and retention
				(a)Required
			 planThe Secretary of
			 Homeland Security shall establish a plan, in accordance with existing Federal
			 statutes applicable to pay, recruitment, and retention of Federal law
			 enforcement officers, to address the recruitment and retention challenges faced
			 by U.S. Customs and Border Protection. Such plan shall include the following
			 components:
					(1)The establishment
			 of a retention plan, including the payment of bonuses to U.S. Customs and
			 Border Protection officers for every year of service after the first two years
			 of service.
					(2)An increase in the
			 pay percentage differentials to U.S. Customs and Border Protection officers in
			 certain high-cost areas, as determined by the Secretary of Homeland Security,
			 in accordance with other Federal, State, and local law enforcement
			 agencies.
					(3)An increase in the
			 annual rate of basic pay for U.S. Customs and Border Protection Officers at
			 GS–12 of the General Schedule to the annual rate of basic pay for positions at
			 GS–13 of such Schedule.
					(4)The establishment
			 of quarterly goals for the recruitment of new U.S. Customs and Border
			 Protection officers, including goals for the number of such recruits entering
			 U.S. Customs and Border Protection officer training, and the number of such
			 recruits who successfully complete such training and become U.S. Customs and
			 Border Protection officers.
					(b)Reporting
			 requirements relating to recruitment and retention progressNot
			 later than 90 days after the date of the enactment of this Act and every 90
			 days thereafter, the Secretary of Homeland Security shall submit to the
			 appropriate congressional committees a report on the resources expended for
			 U.S. Customs and Border Protection officer recruitment and retention efforts by
			 the Department of Homeland Security and whether the Department is meeting its
			 recruitment and retention goals for U.S. Customs and Border Protection officers
			 under this section.
				205.Enhanced
			 customer service standards and professionalism training
				(a)Plans
			 requiredThe Secretary of
			 Homeland Security shall implement a comprehensive plan, based on publicly
			 communicated metrics, for U.S. Customs and Border Protection to improve
			 professionalism and customer service.
				(b)Plan
			 componentsThe plan required under subsection (a) shall include
			 each of the following:
					(1)Information on the
			 metrics U.S. Customs and Border Protection will use to measure customer
			 service.
					(2)Information on the
			 metrics U.S. Customs and Border Protection will use to measure
			 professionalism.
					(3)The implementation
			 of a system to improve customer service by soliciting customer comments
			 combining in person, phone, and online solutions.
					(4)The establishment
			 of customer service best practices based on the customer service metrics
			 referred to in paragraph (1).
					(5)The establishment
			 of professionalism best practices based on the professionalism metrics referred
			 to in paragraph (2).
					(6)A
			 requirement that U.S. Customs and Border Protection submit to Congress
			 quarterly reports on the agency’s performance against the customer service
			 metrics referred to in paragraph (1), the professionalism metrics referred to
			 in paragraph (2), the best practices referred to in paragraph (4), and the best
			 practices referred to in paragraph (5).
					(c)Annual reports
			 to CongressAt least once each year, the Secretary of Homeland
			 Security shall submit to the appropriate congressional committees a report on
			 U.S. Customs and Border Protection. Each such report shall include—
					(1)an assessment of
			 U.S. Customs and Border Protection’s customer service performance based on the
			 metrics referred to in subsection (b)(1);
					(2)a
			 detailed description of customer service improvements sought by
			 customers;
					(3)customer service
			 improvements sought by Department of Homeland Security metrics, and the costs
			 associated with such improvements;
					(4)the security and
			 efficiency benefits derived from such improvements;
					(5)an assessment of
			 U.S. Customs and Border Protection’s professionalism performance based on the
			 metrics referred to in subsection (b)(2);
					(6)a
			 description of any improvements in U.S. Customs and Border Protection’s
			 professionalism, and costs associated with such improvements; and
					(7)the security and
			 efficiency benefits derived from such improvements.
					(d)OversightThe
			 Department of Homeland Security’s Office of Civil Rights and Civil Liberties
			 shall have oversight of—
					(1)the customer
			 service and professionalism efforts of U.S. Customs and Border Protection under
			 this section to ensure that comments are collected, analyzed, and responded to
			 in a timely manner; and
					(2)the development of
			 monthly reports detailing the number and types of such comments submitted by
			 the public, which shall be made available to the public through the
			 Department’s Web site.
					206.U.S. Customs
			 and Border Protection officer training
				(a)Ensuring customs
			 and border protection officer trainingNot later than 90 days after the date of
			 the enactment of this Act, the Commissioner of U.S. Customs and Border
			 Protection shall incorporate into an existing database of the agency or develop
			 a database system that identifies for each Customs and Border Protection
			 officer—
					(1)the assigned port
			 placement location;
					(2)the specific
			 assignment and responsibilities;
					(3)the required
			 initial training courses completed;
					(4)the required
			 ongoing training courses available and completed;
					(5)for each training
			 course completed, the method by which such training course was
			 delivered;
					(6)for each training
			 course, the time allocated during on-duty hours within which training must be
			 completed;
					(7)for each training
			 course offered, the duration of training and the amount of time an officer must
			 be absent from work to complete such training course;
					(8)if training has
			 been postponed, the basis for postponing such training and the date such
			 training was completed;
					(9)certification or
			 evidence of completion of each training course; and
					(10)certification by
			 a supervising officer that the officer at issue is able to carry out the
			 function for which the training was provided.
					(b)Identifying and
			 enhancing on-the-Job trainingNot later than 90 days after the
			 date of the enactment of this Act, the Commissioner of U.S. Customs and Border
			 Protection shall—
					(1)review the mission
			 and responsibilities of Customs and Border Protection officers carried out at
			 air, land, and sea ports of entry in both primary and secondary inspections
			 areas;
					(2)develop an
			 inventory of specific tasks that must be performed by Customs and Border
			 Protection officers throughout the entire inspection process at such ports of
			 entry, including tasks to be performed in such primary and secondary
			 inspections areas;
					(3)ensure that
			 on-the-job training includes supervised and evaluated performance of the tasks
			 identified in paragraph (2), or a supervised and evaluated practical training
			 exercise that simulates the on-the-job experience; and
					(4)develop criteria
			 to measure officer proficiency in performing the tasks identified in paragraph
			 (2) and for providing feedback to officers on a regular basis.
					(c)Use of
			 dataThe Commissioner of U.S. Customs and Border Protection shall
			 use the information developed under subsection (a) and subsection (b)(2)
			 to—
					(1)develop specific
			 training requirements for Customs and Border Protection officers to ensure that
			 such officers have sufficient training to conduct primary and secondary
			 inspections at land, air, and sea ports of entry;
					(2)measure progress
			 toward achieving the training requirements referred to in paragraph (1);
			 and
					(3)make staffing
			 allocation decisions.
					(d)CompetencySupervisors
			 of on-the-job training for Customs and Border Protection officers shall—
					(1)attest to the
			 competency of such officers to carry out the functions for which such officers
			 received training; and
					(2)provide feedback
			 to such officers on performance.
					207.U.S. Customs
			 and Border Protection wait times transparencyTo increase professionalism and
			 transparency, the Commissioner of U.S. Customs and Border Protection
			 shall—
				(1)publish live wait
			 times at all United States ports of entry, as determined by calculating the
			 time elapsed between an individual’s entry into the Customs and Border
			 Protection inspection area and such individual’s clearance by a Customs and
			 Border Protection officer;
				(2)make information
			 about such wait time available to the public in real time through the U.S.
			 Customs and Border Protection Web site;
				(3)submit to the
			 appropriate congressional committees monthly reports that include compilations
			 of all such wait times and that rank all United States air ports of entry by
			 wait times; and
				(4)provide adequate
			 staffing at the U.S. Customs and Border Protection information center to reduce
			 wait times to under 10 minutes for travelers attempting to submit comments or
			 speak with a representative about their entry experiences.
				208.K–9
			 units
				(a)In
			 generalThe Secretary of
			 Homeland Security shall increase by 20 percent the number of K–9 units working
			 within U.S. Customs and Border Protection over the number of such units in
			 existence at the end of fiscal year 2013, including adding infrastructure,
			 officers, and support staff necessary for such additional units.
				(b)Use of new
			 unitsThe Secretary of Homeland Security shall deploy to the
			 international borders between the United States and Mexico and the United
			 States and Canada the additional K–9 units added under subsection (a). Such
			 units shall be used only for bomb, narcotics, passenger, and currency detection
			 purposes.
				209.Equipment and
			 vehicle needs for Customs and Border Protection officers and Border Patrol
			 agents
				(a)In
			 generalThe Secretary of
			 Homeland Security shall keep the appropriate congressional committees informed
			 of the equipment and vehicle needs for Customs and Border Protection Officers
			 and Border Patrol agents.
				(b)Equipment and
			 vehiclesEquipment and vehicle needs under subsection (a) shall
			 include the following:
					(1)The Secretary of Homeland Security, acting
			 through the Commissioner of U.S. Customs and Border Protection, shall account
			 for the number of helicopters and power boats. The Secretary shall ensure that
			 the appropriate types of helicopters that are being requested will be mission
			 capable. The Secretary shall also ensure that the types of power boats that are
			 being requested are appropriate for both the waterways in which they are to be
			 used and the mission requirements.
					(2)The Secretary of Homeland Security shall
			 keep the appropriate congressional committees informed of the fleet of motor
			 vehicles appropriate for use by Border Patrol agents and, when necessary, by
			 Customs and Border Protection officers, that will permit a ratio of at least
			 one mission specific vehicle per every three agents or officers. Each vehicle
			 shall have a panic button and a global positioning system device
			 that may be activated solely in emergency situations for the purpose of
			 tracking the location of an agent or officer in distress.
					(3)The Secretary of Homeland Security shall
			 equip each mission specific vehicle in the fleet of the Border Patrol and when
			 necessary, U.S. Customs and Border Protection, with a portable electronic
			 device that would allow agents to access necessary law enforcement databases
			 and otherwise suited to the unique operational requirements of the Border
			 Patrol and, when necessary, U.S. Customs and Border Protection. Each such
			 portable electronic device shall be equipped with a panic button
			 and a global positioning system device that is activated solely in emergency
			 situations for the purpose of tracking the location of an agent or officer in
			 distress.
					(4)The Secretary of Homeland Security shall
			 equip each Border Patrol agent, and when necessary, each U.S. Customs and
			 Border Protection officer, with a hand-held global positioning system device
			 for navigational purposes.
					(5)The Secretary of Homeland Security provide
			 for the equipment needs for night time operations, including night vision
			 equipment, by Customs and Border Protection officers and Border Patrol
			 agents.
					(6)The Secretary of Homeland Security shall
			 issue every Border Patrol agent and Customs and Border Protection officer
			 high-quality body armor that is appropriate for the climate and risks faced by
			 such agents and officers.
					(c)Use and
			 trainingThe Secretary of Homeland Security shall establish an
			 overall policy on how the equipment and vehicles described in subsection (b)
			 will be used, and implement training programs for the agents and officers who
			 use such equipment and vehicles, including safe operating procedures and rescue
			 operations.
				IIIStrengthening
			 infrastructure and technology
			301.Pilot program
			 on border connectivity
				(a)EstablishmentThe Secretary of Homeland Security shall
			 conduct a pilot program to provide a tactical cellular testbed on the southwest
			 border of the United States that serves as both a communications platform and
			 an intelligence data transport layer between a dismounted team and the nearest
			 communications node. Such pilot program shall be designed to—
					(1)test and deploy
			 3G/4G communications and intelligence collection devices;
					(2)evaluate and test
			 solutions that are ruggedized, rapidly deployable, highly mobile, and
			 customizable cellular network capable of meeting multimission requirements and
			 providing complete connectivity in harsh and dynamic operating
			 environments;
					(3)support the
			 breadth of cellular technologies, including technologies currently being
			 leveraged by the Department of Defense;
					(4)test and evaluate
			 communications that are interoperable with existing communications
			 capabilities, such as tactical push-to-talk radios;
					(5)pass data via the
			 platform that includes biometric, forensic, and cellular exploitation
			 data;
					(6)provide
			 communications and data transport capabilities that are available on-the-move
			 with no disruption in service and that integrate advanced geo-location
			 capabilities;
					(7)evaluate a
			 platform that is able to operate as a standalone system or be scalable to
			 support multilevel operations in order to meet user specifications and
			 operational needs; and
					(8)provide secure
			 communications and the rapid dissemination of biometric, forensic, and other
			 collected information to exploitation centers for analysis within minutes and
			 provide a secure path back to the dismounted agent for alerts and immediate
			 feedback.
					(b)Report to
			 congressNot later than 120 days after the date of the enactment
			 of this Act, the Secretary of Homeland Security shall submit to the appropriate
			 congressional committees a report on the Secretary’s plan to conduct the pilot
			 program described in subsection (a).
				IVSecuring the
			 ports of entry
			401.Biometric exit
			 data system
				(a)Establishment
					(1)Exit data
			 systemNot later than
			 December 31, 2015, the Secretary of Homeland Security shall establish a
			 mandatory exit data system that includes the collection of data from
			 machine-readable visas, passports, and other travel and entry documents for all
			 categories of aliens who are exiting from air and sea ports of entry.
					(2)Biometric exit
			 data systemNot later than
			 two years after the date of the enactment of this Act, the Secretary of
			 Homeland Security, in accordance with subsection (b) and in consultation with
			 nongovernmental organizations, academic experts, and appropriate stakeholders
			 representing the aviation and transportation industries, shall establish a
			 mandatory biometric exit data system at the ten United States airports that
			 support the highest volume of international air travel, as determined by
			 Department of Transportation international flight departure data.
					(3)Study and
			 reportNot later than three
			 years after the establishment of the mandatory biometric exit data system under
			 paragraph (2), the Secretary of Homeland Security shall conduct a study of the
			 effectiveness of such system at the ten airports referred to in such paragraph
			 and submit to the appropriate congressional committees a report on the results
			 of such study.
					(4)Expansion of
			 biometric exit data systemNot later than four years after the
			 establishment of the mandatory biometric exit data system under paragraph (2),
			 the Secretary of Homeland Security shall—
						(A)establish such system at the Core 30
			 international airports in the United States, as designated by the Federal
			 Aviation Administration; and
						(B)submit to the appropriate congressional
			 committee a plan for the establishment of such system at major sea and land
			 ports of entry based upon—
							(i)the
			 performance of such system at the ten airports referred to in such paragraph;
			 and
							(ii)the findings of the study conducted
			 pursuant to paragraph (3).
							(b)Requirements for
			 biometric exit data systemThe mandatory biometric exit data
			 system established under subsection (a)(2) shall—
					(1)recognize the advantages of being able to
			 confirm an individual’s identity, and potentially such individual’s threat
			 level, upon initial interaction at ports of entry;
					(2)leverage existing
			 and proven biometric technologies utilized within the Department of Homeland
			 Security;
					(3)capitalize on
			 lessons learned from the Department of Defense use of biometric technologies in
			 Iraq and Afghanistan;
					(4)integrate with
			 existing biometric databases across the Federal Government;
					(5)assess the role of
			 biometric technologies in the Department of Homeland Security’s risk-based
			 security model; and
					(6)assess operational
			 and funding requirements of Department of Homeland Security components,
			 specifically U.S. Customs and Border Protection and U.S. Immigration and
			 Customs Enforcement.
					402.NEXUS, SENTRI,
			 and FAST assessmentThe
			 Comptroller General of the United States shall submit to the appropriate
			 congressional committees a study of registered traveler programs that—
				(1)evaluates existing
			 screening procedures to focus on security risks and creating clear guidelines
			 for program participation;
				(2)identifies any
			 vulnerabilities in such procedures and making recommendations to rectify such
			 vulnerabilities; and
				(3)assesses the
			 feasibility of expanding such registered traveler programs to additional ports
			 of entry or additional lanes at ports of entry where such programs are
			 currently in operation, provided that any existing vulnerabilities are
			 addressed.
				403.Electronic
			 device search and seizure standards at ports of entry
				(a)Rule with
			 respect to border security searches of electronic devices
					(1)In
			 generalNot later than 180
			 days after the date of the enactment of this Act, the Secretary of Homeland
			 Security, acting through the Commissioner of U.S. Customs and Border
			 Protection, in coordination with the Assistant Secretary of Homeland Security
			 for U.S. Immigration and Customs Enforcement and the senior official appointed
			 pursuant to section 222 of the Homeland Security Act of 2002 (6 U.S.C. 142),
			 shall issue a rule with respect to the scope of and procedural and
			 recordkeeping requirements associated with border security searches of
			 electronic devices.
					(2)ContentThe
			 rule issued pursuant to paragraph (1) shall include the following:
						(A)A requirement that
			 information collected during a border security search of an electronic device
			 that is determined to be commercial information, including trade secrets,
			 information subject to attorney-client privilege, information subject to
			 doctor-patient privilege, or information subject to another privilege or
			 protection shall be handled in accordance with the laws, rules, and regulations
			 governing such information and shall not be shared with a Federal, State,
			 local, tribal, territorial, or foreign agency unless it is determined that such
			 agency has the mechanisms in place to comply with such laws, rules, and
			 regulations.
						(B)A requirement that
			 authorized agents, to the greatest extent practicable, conduct all border
			 security searches of electronic devices in the presence of a supervisor and,
			 where appropriate, in the presence of the individuals whose electronic devices
			 are subject to such searches.
						(C)A determination of
			 the number of days that an electronic device subjected to a border security
			 search or the information collected from such device may be retained, unless
			 probable cause exists, that prohibits retention exceeding the period necessary
			 to translate, decrypt, or reasonably search such device or information and that
			 requires such information to be destroyed if in the custody of an authorized
			 agent after such number of days.
						(D)A requirement that
			 if information collected from an electronic device subjected to a border
			 security search is copied, shared, retained, or entered into an electronic
			 database, the individual from whose electronic device such information is
			 collected shall receive written notification of such copying, sharing,
			 retention, or entry unless such notification would hinder an investigation
			 involving national security or would meet another criteria established by the
			 Secretary of Homeland Security in the rule.
						(E)A requirement that
			 an individual subjected to a border security search of an electronic device
			 shall receive a receipt for such device if such device is removed from the
			 possession of such individual.
						(F)A requirement that
			 an individual subjected to a border security search of an electronic device
			 shall receive notice of how to report abuses or concerns and how to seek
			 redress from the Department of Homeland Security.
						(G)A requirement that
			 information on the rights of individuals with respect to border security
			 searches and Department of Homeland Security redress procedures shall be posted
			 at all ports of entry in locations that are likely to be viewed by individuals
			 subject to border security searches.
						(H)A privacy impact
			 assessment of the rule, as prepared by the senior official appointed pursuant
			 to section 222 of the Homeland Security Act of 2002, that includes
			 recommendations with respect to the copying, sharing, retention, and entry into
			 an electronic database of personally identifiable information collected from
			 electronic devices subjected to a border security search.
						(I)A civil liberties
			 impact assessment of the rule, as prepared by the Officer for Civil Rights and
			 Civil Liberties of the Department of Homeland Security.
						(b)Training and
			 auditing with respect to the rule
					(1)TrainingThe Secretary of Homeland Security shall
			 provide each authorized agent with appropriate training to conduct border
			 security searches of electronic devices in accordance with the rule issued
			 pursuant to subsection (a). The training shall include instruction on
			 constitutional, privacy, civil rights, and civil liberties issues related to
			 such searches.
					(2)AuditingThe
			 Secretary of Homeland Security, acting through the Inspector General of the
			 Department of Homeland Security, shall develop and annually administer an
			 auditing mechanism to review whether authorized agents are conducting border
			 security searches of electronic devices in accordance with the rule issued
			 pursuant to subsection (a).
					(c)ReportNot
			 later than 90 days after the effective date of the rule issued pursuant to
			 subsection (a) and quarterly thereafter, the Secretary of Homeland Security
			 shall submit to the appropriate congressional committees a report that includes
			 the following:
					(1)A
			 description of the activities of authorized agents with respect to border
			 security searches of electronic devices.
					(2)A
			 description of the manner in which the Department of Homeland Security has
			 complied with the requirements of this section.
					(3)The number, by
			 port of entry, of border security searches of electronic devices conducted
			 during the reporting period.
					(4)The number, by
			 port of entry, of instances during the reporting period that information from
			 an electronic device subjected to a border security search was retained,
			 copied, shared, or entered in an electronic database, including the number of
			 electronic devices retained as the result of any such border security
			 search.
					(5)The race, ethnicity, national origin, and
			 citizenship of each individual whose electronic device was subjected to a
			 border security search during the reporting period, to determine the existence
			 or absence of racial profiling.
					(6)The number of instances during the
			 reporting period that information collected from an electronic device subjected
			 to a border security search was referred to a law enforcement or intelligence
			 agency for further action, including whether such information resulted in a
			 prosecution or conviction.
					(d)DefinitionsIn
			 this section:
					(1)Authorized
			 agentThe term
			 authorized agent means an agent, officer, or official of United
			 States Customs and Border Protection, United States Immigration and Customs
			 Enforcement, or any other office or agency of the Department of Homeland
			 Security who is authorized to conduct a border security search.
					(2)Border security
			 searchThe term border
			 security search means a search by an authorized agent of persons,
			 baggage, or cargo entering, departing, or passing through the United States
			 through any port of entry.
					(3)Electronic
			 deviceThe term
			 electronic device means an electronic, magnetic, optical,
			 electrochemical, or other high-speed data processing device performing logical,
			 arithmetic, or storage functions, such as a computer, a cellular telephone, or
			 any other device used for electronic communication or for storing electronic,
			 digital or analog data, and which includes any data storage facility or
			 communications facility directly related to or operating in conjunction with
			 such device.
					(4)SecretaryThe
			 term Secretary means the Secretary of Homeland Security.
					VFederal, State,
			 and local coordination and assistance 
			501.Coordination of
			 land and maritime border enforcement effortsThe Inspector General of the Department of
			 Homeland Security shall submit to Congress a report on the state of
			 coordination between U.S. Customs and Border Protection and the Coast Guard
			 regarding land and maritime border enforcement efforts and make recommendations
			 to enhance such coordination, rectify any jurisdictional issues that are
			 identified, and improve such border security enforcement efforts.
			502.Department of
			 Homeland Security Border Oversight Task Force
				(a)Establishment
					(1)In
			 generalThere is established an independent task force, which
			 shall be known as the Department of Homeland Security Border Oversight Task
			 Force (referred to in this section as the DHS Task Force).
					(2)DutiesThe
			 DHS Task Force shall—
						(A)review and make
			 recommendations regarding immigration and border enforcement policies,
			 strategies, and programs that take into consideration their impacts on border
			 communities;
						(B)recommend ways in
			 which the Border Communities Liaison Offices can strengthen relations and
			 collaboration between communities in the border regions and the Department of
			 Homeland Security and other Federal agencies that carry out such policies,
			 strategies, and programs;
						(C)evaluate how the
			 policies, strategies, and programs of Federal agencies operating along the
			 international borders between the United States and Mexico and between the
			 United States and Canada protect the due process, civil, and human rights of
			 border residents, visitors, and migrants at and near such borders; and
						(D)evaluate and make
			 recommendations regarding the training of border enforcement personnel.
						(3)Membership
						(A)In
			 generalThe DHS Task Force shall be composed of 26 members,
			 appointed by the President, who have expertise in migration, local crime
			 indices, civil and human rights, community relations, cross-border trade and
			 commerce, quality of life indicators, or other pertinent experience, of
			 whom—
							(i)13
			 members shall be from the northern border region and shall include—
								(I)two local
			 government elected officials;
								(II)two local law
			 enforcement official;
								(III)two civil rights
			 advocates;
								(IV)one business
			 representative;
								(V)one higher
			 education representative;
								(VI)one
			 representative of a faith community;
								(VII)two
			 representatives of the Border Patrol; and
								(VIII)two tribal
			 officials; and
								(ii)17
			 members shall be from the southern border region and shall include—
								(I)three local
			 government elected officials;
								(II)three local law
			 enforcement officials;
								(III)three civil
			 rights advocates;
								(IV)two business
			 representatives;
								(V)one higher
			 education representative;
								(VI)one
			 representative of a faith community;
								(VII)two
			 representatives of the Border Patrol; and
								(VIII)two tribal
			 officials.
								(B)Nongovernmental
			 appointeesIndividuals appointed as members of the DHS Task Force
			 may not be employed by the Federal Government.
						(C)Term of
			 serviceMembers of the Task Force shall be appointed for the
			 shorter of—
							(i)three years;
			 or
							(ii)the
			 duration of the DHS Task Force.
							(D)Chair, vice
			 chairThe members of the DHS Task Force shall elect a Chair and a
			 Vice Chair from among its members, who shall serve in such capacities for the
			 duration of the DHS Task Force or until removed by the majority vote of at
			 least 14 members.
						(b)Operations
					(1)Initial
			 meetingThe DHS Task Force shall hold its first meeting not later
			 than 90 days after the date of the enactment of this Act.
					(2)HearingsThe
			 DHS Task Force may, for the purpose of carrying out its duties, hold hearings,
			 sit and act, take testimony, receive evidence, and administer oaths.
					(3)RecommendationsThe
			 DHS Task Force may make findings or recommendations to the Secretary of
			 Homeland Security related to the duties described in subsection (a)(2).
					(4)ResponseNot
			 later than 180 days after receiving the findings and recommendations from the
			 DHS Task Force under paragraph (2), the Secretary of Homeland Security shall
			 issue a response that describes how the Department of Homeland Security has
			 addressed, or will address, such findings and recommendations.
					(5)Information from
			 Federal agenciesThe Chair, or 16 members of the DHS Task Force,
			 may request statistics relating to the duties described in subsection (a)(2)
			 directly from the head of any Federal agency, who shall, to the extent
			 authorized by law, furnish such information, suggestions, estimates, and
			 statistics directly to the DHS Task Force.
					(6)CompensationMembers
			 of the DHS Task Force shall serve without pay, but shall be reimbursed for
			 reasonable travel and subsistence expenses incurred in the performance of their
			 duties.
					(c)ReportNot
			 later than two years after its first meeting under subsection (b)(1), the DHS
			 Task Force shall submit to the President, the appropriate congressional
			 committees, and the Secretary of Homeland Security a final report that
			 contains—
					(1)findings with
			 respect to the duties of the DHS Task Force; and
					(2)recommendations
			 regarding border and immigration enforcement policies, strategies, and
			 programs, including—
						(A)a recommendation
			 as to whether the DHS Task Force should continue to operate; and
						(B)a description of
			 any duties the DHS Task Force should be responsible for after the termination
			 date described in subsection (d).
						VIInternational
			 cooperation
			601.North and
			 Central American border security cooperation initiative
				(a)Assessment of
			 needsThe Secretary of
			 Homeland Security, in consultation with the Secretary of State, shall work with
			 the appropriate officials of the Government of Canada and the Government of
			 Mexico to establish a program to assess the specific needs of the countries of
			 Central America to maintain the security of the international borders of such
			 countries and to determine the support needed by such countries from the United
			 States, Canada, and Mexico, to meet such needs.
				(b)Provision of
			 assistance
					(1)In
			 generalThe Secretary of
			 Homeland Security, in cooperation with the Secretary of State, shall work with
			 the appropriate officials of the governments of the countries of Central
			 America to provide, pursuant to the assessment of specific needs determined
			 under subsection (a), the necessary equipment, technical assistance, and
			 vehicles to manage, regulate, and patrol the international borders of such
			 countries. The Secretary of Homeland Security shall establish Special Vetted
			 Units of U.S. Immigration and Customs Enforcement in Central American
			 countries, including in Honduras, where such units do not currently
			 exist.
					(2)ReportingThe
			 Secretary of Homeland Security shall submit to the appropriate congressional
			 committees periodic reports on the utilization of United States assistance
			 under paragraph (1) and the effectiveness of such assistance.
					602.Enhancing the
			 security of Mexico’s southern border
				(a)Provision of
			 assistanceThe Secretary of
			 Homeland Security, in cooperation with the Secretary of State, shall provide to
			 Mexico assistance to help secure Mexico’s southern border from undocumented
			 aliens, drugs, weapons, and other contraband.
				(b)ReportingThe
			 Secretary of Homeland Security, in cooperation with the Secretary of State,
			 shall submit to the appropriate congressional committees an annual report on
			 the assistance provided in accordance with subsection (a) and an evaluation of
			 its effectiveness.
				603.Caribbean
			 cooperation initiative
				(a)Assessment of
			 needsThe Secretary of
			 Homeland Security, in cooperation with the Secretary of State, shall work with
			 appropriate officials of governments of Caribbean countries to establish a
			 program to assess the specific needs of such countries to address the unique
			 challenges of maritime border security.
				(b)Provision of
			 assistance
					(1)In
			 generalThe Secretary of
			 Homeland Security, in cooperation with the Secretary of State, shall work with
			 appropriate officials of the governments of the countries of the Caribbean to
			 provide, pursuant to the assessment of specific needs determined under
			 subsection (a), the necessary equipment, technical assistance, and vehicles to
			 manage, regulate, and patrol the international maritime borders of such
			 countries. The Secretary of Homeland Security shall establish Special Vetted
			 Units of U.S. Immigration and Customs Enforcement, U.S. Customs and Border
			 Protection, and the Coast Guard in such Caribbean countries, where such units
			 do not currently exist.
					(2)ReportingThe
			 Secretary of Homeland Security shall submit to the appropriate congressional
			 committees periodic reports on the utilization of United States assistance
			 under paragraph (1) and the effectiveness of such assistance.
					VIISecure and
			 humane detention and effective repatriation.
			701.Immigration
			 detention standards
				(a)In
			 generalThe Secretary of
			 Homeland Security shall establish standards based on guidelines developed in
			 conjunction with outside immigrant rights advocacy groups regarding appropriate
			 treatment of immigration detainees, including guidelines specifically for
			 children at family detention centers.
				(b)Minimum
			 standardsNot later than 18 months after the date of the
			 enactment of this Act, the Secretary of Homeland Security shall establish
			 minimum standards for the treatment of immigration detainees that shall include
			 at a minimum the following:
					(1)Fair and humane
			 treatmentProcedures to
			 ensure that detainees are not subject to degrading or inhumane treatment such
			 as physical abuse, sexual abuse or harassment, or arbitrary punishment.
					(2)Limitations on
			 solitary confinementSolitary confinement shall be used only in
			 exceptional cases, for as short a time as possible, and only as a last resort.
			 The decision to place someone in solitary confinement should be reviewed
			 regularly and should not exceed 30 days. Children and the mentally ill shall
			 not be placed in solitary confinement. Procedures limiting the use of solitary
			 confinement, shackling, and strip searches of detainees to situations where the
			 use of such techniques is necessitated by security interests or other
			 extraordinary circumstances.
					(3)Investigation of
			 grievancesProcedures for the prompt and effective investigation
			 of grievances raised by detainees.
					(4)Access to
			 telephonesProcedures permitting detainees sufficient access to
			 telephones, and the ability to contact, free of charge, legal representatives,
			 the immigration courts, the Board of Immigration Appeals, and the Federal
			 courts through confidential toll-free numbers.
					(5)Location of
			 facilitiesLocation of detention facilities, to the extent
			 practicable, near sources of free or low-cost legal representation with
			 expertise in asylum or immigration law.
					(6)Procedures
			 governing transfers of detaineesProcedures governing the
			 transfer of a detainee that take into account—
						(A)the detainee’s
			 access to legal representatives, existing attorney-client relationship and
			 location of family within the United States; and
						(B)the proximity of
			 the facility to the venue of the removal proceeding.
						(7)Interpretation
			 and translation capabilitiesThe employment of detention facility
			 staff that, to the extent practicable, are qualified in the languages
			 represented in the population of detainees at a detention facility, and the
			 provision of alternative interpretation services and translation of vital
			 documents when necessary.
					(8)Recreational
			 programs and activitiesDaily access to indoor and outdoor
			 recreational programs and activities.
					(9)Access to
			 counsel and legal informationAccess to legal orientation
			 presentation programs, counsel, information about one’s legal case, including
			 prompt filing of the notice to appear and access to a law library.
					(10)Quality medical
			 care
						(A)In
			 generalThe Secretary of
			 Homeland Security shall ensure that prompt and adequate emergency, primary,
			 specialty, and hospital medical care is provided at no cost to detainees,
			 including dental care, eye care, mental health care, individual and group
			 counseling, and medical dietary needs.
						(B)Medical
			 facilitiesThe Secretary of Homeland Security shall ensure that
			 medical facilities in all detention facilities maintain current accreditation
			 by the National Commission on Correctional Health Care (NCCHC). NCCHC reports
			 of accreditation findings shall be made public.
						(C)Medical
			 recordsThe Secretary of Homeland Security shall ensure that
			 complete and confidential medical records are maintained for every detainee,
			 and that such records are made available upon request to the detainee, his or
			 her legal representative, or other authorized individuals.
						(c)Negotiated
			 rulemaking
					(1)In
			 generalBefore publishing the
			 proposed regulations required by paragraph (2) to carry out this title, the
			 Secretary of Homeland Security shall establish a negotiated rulemaking process
			 pursuant to subchapter IV of chapter 5 of title 5, United States Code.
					(2)Representation
			 on negotiated rulemaking committeeAny negotiated rulemaking
			 committee established by the Secretary of Homeland Security pursuant to
			 paragraph (1) shall include representatives from—
						(A)nongovernmental
			 and intergovernmental organizations experienced in providing legal, social, and
			 health services to immigrants and refugees; and
						(B)the Department of
			 Homeland Security.
						702.Detention
			 management
				(a)Compliance
			 monitoringThe Inspector
			 General of the Department of Homeland Security shall monitor compliance with
			 detention guidelines promulgated under section 701 at U.S. Immigration and
			 Customs Enforcement-operated and -contracted immigration detention
			 facilities.
				(b)Additional
			 monitoringIn the case of U.S. Immigration and Customs
			 Enforcement-contracted facilities, the Inspector General of the Department of
			 Homeland Security shall, in addition to the compliance monitoring required
			 under subsection (a), conduct an assessment of contract costs and contract
			 compliance at such facilities.
				(c)ReportingThe Inspector General of the Department of
			 Homeland Security shall submit to the appropriate congressional committees a
			 quarterly report containing findings and recommendations of the Inspector
			 General regarding the monitoring required under subsections (a) and (b).
				703.Alternatives to
			 detention for families and vulnerable populations
				(a)Authorization of
			 appropriationsThere are
			 authorized to be appropriated to the Secretary of Homeland Security such sums
			 as may be necessary to carry out the implementation and utilization of secure
			 alternatives to detention programs.
				(b)Secure
			 alternatives to detention programs
					(1)Nature of the
			 programFor purposes of this
			 section, the programs referred to in subsection (a) are programs under which
			 aliens are screened, supervised, monitored, provided with information about the
			 legal process by nongovernmental organizations, and referred to nongovernmental
			 legal and social service providers as needed to ensure such aliens appear at
			 all immigration interviews, appointments, and hearings. The Secretary of
			 Homeland Security shall develop custodial alternatives programs that may
			 include the use of electronic monitoring devices and noncustodial alternatives
			 programs. The elements of the secure alternatives to detention program
			 are—
						(A)group
			 presentations and individual screening;
						(B)on-going
			 supervision and monitoring; and
						(C)referrals to
			 assistance from nongovernmental organizations.
						(2)Voluntary
			 participationAn alien’s participation in the programs described
			 in subsection (b) is voluntary and shall not confer any rights or benefits to
			 the alien under the Immigration and Nationality Act (8 U.S.C. 1101 et
			 seq.).
					(3)Program
			 developmentThe programs described in subsection (b) shall be
			 developed in accordance with the following guidelines:
						(A)The Secretary of
			 Homeland Security shall design the programs in consultation with
			 nongovernmental organizations, academic experts, and appropriate stakeholders
			 representing Department of Homeland Security officials in charge of detention
			 facilities.
						(B)The Secretary of
			 Homeland Security shall enter into contracts with qualified community-based
			 nongovernmental entities that provide services to aliens to provide screening,
			 legal referrals, and social services for secure alternatives to detention
			 programs.
						(C)The Secretary of
			 Homeland Security shall ensure that each alien participates in a legal
			 presentation provided through the legal orientation presentation program
			 administered by the Executive Office for Immigration Review.
						(c)Protection of
			 vulnerable populationsWhen possible, within 72 hours of
			 detaining an alien, the Secretary of Homeland Security shall screen such alien
			 to determine if such alien falls into one or more of the following designated
			 groups:
					(1)Aliens who have
			 serious medical or mental health needs or a disability.
					(2)Pregnant or
			 nursing women.
					(3)Aliens who are
			 being detained with one or more of their children.
					(4)Aliens who provide
			 financial, physical, and other direct support to their minor children, parents,
			 or other dependents.
					(5)Aliens who are
			 over the age of 65.
					(6)Children, as
			 defined at section 101(c)(1) of the Immigration and Nationality Act (8 U.S.C.
			 1101(c)(1)).
					(7)Victims of abuse,
			 violence, crime, or trafficking.
					(8)Asylum
			 seekers.
					(9)Other groups
			 designated in regulations or guidance promulgated by the Secretary.
					(10)Aliens who have a
			 reasonable claim to United States citizenship or aliens who are eligible for
			 relief under a provision of the Immigration and Nationality Act.
					(d)Alternatives to
			 detention, placement, and custody decisions
					(1)In
			 generalNot later than 72
			 hours after an alien’s detention unless such 72-hour requirement is waived in
			 writing by such alien, such alien shall be released from the Department of
			 Homeland Security’s custody on parole, a reasonable bond, or such alien’s own
			 recognizance, and shall not be subject to electronic monitoring, if the
			 Department demonstrates that—
						(A)such alien is not
			 subject to mandatory detention under sections 235(b)(1)(B)(iii)(IV) or 236A of
			 the Immigration and Nationality Act, or mandatory custody under section 236(c)
			 such Act;
						(B)such alien does
			 not pose a danger to others or a risk to national security; and
						(C)is a member of a
			 vulnerable population as defined by subsection (c).
						(2)ReleaseAn
			 alien shall be released under this subsection—
						(A)on such alien’s
			 own recognizance;
						(B)by posting a
			 reasonable bond under section 236(a) of the Immigration and Nationality Act;
			 or
						(C)on parole in
			 accordance with section 212(d)(5)(A) of such Act.
						(3)Other
			 participationAn alien who is denied release on recognizance,
			 parole, or bond, or is unable to pay the bond, shall be selected for
			 participation in the secure alternatives to detention programs described in
			 subsection (b) unless the Secretary of Homeland Security demonstrates—
						(A)that such alien is
			 subject to mandatory detention under section 235(b)(1)(B)(iii)(IV) of the
			 Immigration and Nationality Act, or subsections (a) or (c) of section 236 of
			 such Act;
						(B)substantial
			 evidence that such alien is a flight risk where the risk of such alien’s flight
			 cannot be mitigated through the use of services, supervision, or monitoring;
			 or
						(C)such alien’s
			 participation in the programs would create a risk to others or national
			 security.
						(4)CustodyIf
			 an alien is determined not to meet the requirements for release on
			 recognizance, bond, or parole, or subsequently does not meet the requirements
			 for secure alternatives to detention programs described in subsection (b), such
			 alien may be considered for placement in custodial alternatives to detention
			 programs that maintain custody over such alien, such as through the use of
			 electronic ankle devices. The Secretary of Homeland Security shall make an
			 individualized determination in each alien’s case about the use of electronic
			 monitoring and shall review such decision on a monthly basis. Aliens who would
			 otherwise be subject to detention, including under section 236 of the
			 Immigration and Nationality Act, may be placed in electronic monitoring or
			 other alternatives to detention that maintain custody over such alien.
					(e)Decisions under
			 this sectionIn the case of a decision under subsection (d), the
			 following shall apply:
					(1)Such decision
			 shall be made in writing and shall be served upon the alien concerned in the
			 language spoken by such alien. A decision to continue detention without
			 releasing such alien on recognizance, bond, or parole, or enrollment in the
			 secure alternatives to detention programs described in subsection (b) shall
			 specify in writing the reasons for such decision.
					(2)Such decision
			 shall be served upon such alien within 72 hours of such alien’s detention or,
			 in the case of an alien subject to sections 235, 238, or 241(a)(5) of the
			 Immigration and Nationality Act, within 72 hours of a positive credible or
			 reasonable fear determination.
					(3)An alien subject
			 to this section, including all aliens who are entitled to a removal hearing
			 under section 240 of the Immigration and Nationality Act, may at any time after
			 being served with the Secretary of Homeland Security’s decision under
			 subsection (d) request a redetermination of such decision by an immigration
			 judge.
					(f)ApplicabilityThe
			 Attorney General or an immigration judge, at any time, may redetermine an
			 alien’s classification as a member of a vulnerable population under subsection
			 (c), the bond of an alien released, or the custody status of an alien placed in
			 the alternatives to detention programs described in subsection (b). Nothing in
			 this section shall preclude an alien from being released on bond after
			 initially participating in the alternatives to detention programs.
				(g)Eligibility and
			 operationsNothing in this section shall be construed to modify
			 the care and custody of unaccompanied alien children (defined in section
			 462(g)(2) of the Homeland Security Act (6 U.S.C. 279(g)(2))) who shall be
			 considered to be in the care and exclusive custody of the Department of Health
			 and Human Services. Such children shall not be subject to expedited removal and
			 shall not be permitted to participate in the alternatives to detention programs
			 described in subsection (b).
				704.Short term
			 detention standards at and between ports of entry
				(a)Proper access to
			 food and water upon or as soon as practicable following apprehension and during
			 short term detention at Border Patrol processing centersThe Secretary of Homeland Security, acting
			 through the Chief of the Border Patrol, shall ensure that adequate access to
			 food and water is provided to an alien apprehended and detained by a Border
			 Patrol agent between ports of entry upon or as soon as practicable following
			 the time of such apprehension or during subsequent short term detention.
				(b)Access to
			 information on detainee rights at Border Patrol processing centers
					(1)In
			 generalThe Secretary of
			 Homeland Security, acting through the Chief of the Border Patrol, shall ensure
			 that an alien unlawfully present in the United States who is apprehended by a
			 Border Patrol agent is promptly provided with information concerning such
			 alien’s rights, including the right to contact a representative of such alien’s
			 government for purposes of United States treaty obligations.
					(2)FormThe
			 information referred to in paragraph (1) may be provided either verbally or in
			 writing by the apprehending Border Patrol agent, and shall be posted in the
			 detention holding cell in which such alien is being held. The information shall
			 be provided in a language understandable to such alien.
					(c)Documentation
			 concerning repatriated aliensThe Secretary of Homeland Security
			 shall establish and maintain a database containing the following information
			 relating to aliens unlawfully present in the United States apprehended and
			 detained by Border Patrol agents:
					(1)Information on the
			 location of repatriation.
					(2)Information on
			 groups of families repatriated.
					(3)Information on the
			 locations of other members of families, if separated during apprehension or
			 detention.
					(4)Information on the
			 medical conditions of apprehended and detained aliens.
					(5)Information on any
			 personal property that was returned to the alien upon repatriation.
					(d)Short term
			 detention definedIn this section, the term short term
			 detention means detention in a United States Border Patrol processing
			 center for 72 hours or less, before repatriation to a country of nationality or
			 last habitual residence.
				(e)ReportNot
			 later than 90 days after the date of the enactment of this Act, the Comptroller
			 General of the United States shall submit to the appropriate congressional
			 committees a report on the procurement process and standards of entities with
			 which the Department of Homeland Security has contracts for the transportation
			 and detention of aliens unlawfully present in the United States apprehended by
			 agents or officers of the Department. Such report should also consider the
			 operational efficiency of contracting out transportation and detention of
			 aliens unlawfully present in the United States.
				705.Report on
			 nondeportable aliensNot later
			 than 90 days after the date of the enactment of this Act, the Comptroller
			 General of the United States shall submit to the appropriate congressional
			 committees a report on the number and country of origin of nondeportable aliens
			 who have been released into the United States over the past ten years.
			
